                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

JAMES STILE,                             )
                                         )
             Plaintiff,                  )
                                         )
      v.                                 )     2:14-cv-00406-JAW
                                         )
CUMBERLAND COUNTY                        )
SHERIFF, et al.,                         )
                                         )
             Defendants.                 )
_______________________________________)

JAMES STILE,                             )
                                         )
             Plaintiff,                  )
      v.                                 )     1:13-cv-00248-JAW
                                         )
SOMERSET COUNTY, et al.                  )
                                         )
             Defendants.                 )


       ORDER ON MOTIONS TO EXTEND TIME WITHIN WHICH TO FILE
                                NOTICES OF APPEAL

      On July 1, 2013, James Stile filed a Complaint against Somerset County, the

Somerset County Sheriff, thirty-four Somerset County corrections officers, and a

number of other Somerset County Defendants, and on October 14, 2014, Mr. Stile

filed a Complaint against Cumberland County, the Cumberland County Sheriff, and

twenty Cumberland County corrections officers. Stile v. Somerset County, Compl.

(ECF No. 1) (Somerset County); Stile v. Cumberland County, Compl. (ECF No. 1)

(Cumberland County).       Mr. Stile filed both lawsuits pursuant to 42 U.S.C. § 1983.
Now, years after the initial complaints, the cases are finally trial ready. On October

12, 2018, the Clerk’s Office set Mr. Stile’s Somerset County case for trial beginning

December 4, 2018, Trial List (ECF No. 605) (Somerset County), and his Cumberland

County case for trial beginning December 3, 2018. Trial List (ECF No. 254).

      What allowed the cases to be set for trial is the Court’s issuance on September

28, 2018, of two orders on dispositive motions. Order on Defs.’ Mots. for Summ. J.

and Pl.’s Related Mots. (ECF No. 601) (Somerset County); Order on Defs.’ Mot. for J.

on the Pleadings and Mot. for Summ. J. (ECF No. 252) (Cumberland County).            On

October 15, 2018, Mr. Stile filed motions for extension of time within which to file

notices of appeal. Mot. for Extension of Time to File Notice of Appeal Pending Outcome

of Pl.’s Mot. for Recons. of J. Order of the Court (ECF No. 607) (Somerset County) (Pl.’s

Somerset Mot. to Extend); Mot. for Extension of Time to File Notice of Appeal Pending

Outcome of Pl. Mot. for Recons. of J. Order of the Court (ECF No. 255) (Cumberland

County) (Pl.’s Cumberland Mot. to Extend). The Counties filed objections to these

extension requests. Defs.’ Obj. to Pl.’s Mot. for Extension of Time to File Notice of

Appeal (ECF No. 608), Obj. to Pl.’s Mot. to Extend Time to File Notice of Appeal (ECF

No. 607) (ECF No. 609), Def. David Allen’s Obj. to Pl.’s Mot. to Extend Time to File

Notice of Appeal (ECF No. 607) (ECF No. 610) (Somerset County); Defs.’ Obj. to Pl.’s

Mot. for Extension of Time to File Notice of Appeal (ECF No. 257) (Cumberland

County).

      Mr. Stile’s motions for extension are cryptic:

      NOW COME Plaintiff JAMES STILE Pro-Se and makes this motion for
      an extension of time to file his Notice of Appeal in the above-docketed

                                           2
      case for a period of time of (60) sixty days from the date of the receipt of
      the Judgment Order by the Plaintiff which is October 4, 2018 as
      evidenced by the accompanying Exhibit “A”.

      Said Judgment is an Order granting Summary Judgment in the above-
      captioned case that is dated September 28, 2018.

Pl.’s Somerset Mot. to Extend at 1; Pl.’s Cumberland Mot. to Extend at 1.

      To be entitled to an extension of time within which to appeal, Rule

4(a)(5) requires that the party moving for an extension demonstrate either

“excusable neglect” or “good cause”. FED. R. APP. P. 4(a)(5)(A)(ii). The advisory

committee notes to Appellate Rule 4 state:

      The excusable neglect standard applies in situations in which there is
      fault; in such situations, the need for an extension is usually occasioned
      by something within the control of the movant. The good cause standard
      applies in situations in which there is no fault—excusable or otherwise.
      In such situations, the need for an extension is usually occasioned by
      something that is not within the control of the movant.

Id., advisory committee’s note to 2002 amendment. Mr. Stile has given no

reason from which the Court could conclude that he has either good cause or

excusable neglect in requesting the extension. In fact, the notices of appeal

itself would have been shorter even than Mr. Stile’s terse motions.

      There are a number of reasons for refusing to grant Mr. Stile’s motion.

First, these cases have been pending in this Court for four and five years

respectively. It is past time to resolve them. Second, Mr. Stile proposes to file

an interlocutory appeal of the Court’s summary judgment orders. He has filed

a number of interlocutory appeals in both these cases without success.

Interlocutory Appeal (ECF No. 142), J. (ECF No. 158), Interlocutory Appeal



                                           3
(ECF No. 163), J. (ECF No. 193) (Cumberland County); Interlocutory Appeal

(ECF No. 319), Interlocutory Appeal (ECF No. 320), J. (ECF No. 347),

Interlocutory Appeal (ECF No. 399), J. (ECF No. 421) (Somerset County).

Third, the orders on the summary judgments that Mr. Stile intends appealing

are not final judgments under Federal Rule of Civil Procedure 54(b), which

provides that “any order or other decision, however designated, that

adjudicates fewer than all the claims or the rights and liabilities of fewer than

all the parties does not end the action as to any of the claims or parties and

may be revised at any time before the entry of judgment adjudicating all the

claims and all the parties’ rights and liabilities.” Fourth, there is no reason for

further delay. These long-pending cases are trial-ready for the December term

of court and both for the sake of Mr. Stile and the remaining Defendants, they

all deserve to have these civil actions finally resolved. These cases remain on

the trial lists for the December 2018 terms of court in December in both Bangor

and Portland.

      The Court DENIES James Stile’s Motion for Extension of Time to File

Notice of Appeal Pending Outcome of Plaintiff Motion for Reconsideration of

Judgment Order of the Court (ECF No. 607) (Stile v. Somerset County, 1:13-cv-

00248-JAW) and Motion for Extension of Time to File Notice of Appeal Pending

Outcome of Plaintiff Motion for Reconsideration of Judgment Order of the

Court (ECF No. 255) (Stile v. Cumberland County, 2:14-cv-00406-JAW).




                                            4
SO ORDERED.


                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE


Dated this 26th day of October, 2018




                                        5
